       Case 3:20-cv-01520-MO     Document 29    Filed 11/23/20    Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

EDWARD PEREZ,
                                             Case No. 3:20-cv-01520-MO
                   Plaintiff,
                                             ORDER TO DISMISS
      v.

LYNNE A. DICKISON,

                   Defendant.

MOSMAN, District Judge.

      Plaintiff,    an   inmate    at   the    Eastern   Oregon      Correctional

Institution,    brings    this    civil   rights     action      pursuant       to   42

U.S.C. §§ 1983, 1985, and 1986. In a separate Order, the Court

has   granted   Plaintiff      leave    to    proceed    in      forma   pauperis.

However, for the reasons set forth below, Plaintiff's Complaint

is dismissed for failure to state a claim upon which relief may

be granted. See 28 U.S.C. § 1915(e)(2).

                                  BACKGROUND

      Plaintiff alleges that on February 23, 2016, authorities

arrested him without probable cause and criminally charged in

      1 - ORDER TO DISMISS
       Case 3:20-cv-01520-MO    Document 29   Filed 11/23/20   Page 2 of 5




Multnomah County in violation of the Fourth Amendment. He asks

the Court to immediately expunge his criminal record, award him

$2,750,000 in damages, and award him an additional $35,000 for

every 19 hours he has spent in custody from February 23, 2016

until the Court grants him relief in this case.

                                 STANDARDS

      Pursuant to 28 U.S.C. § 1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous, malicious, or fails to state a claim upon

which relief may be granted. 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). In order to state a claim, Plaintiff's Complaint must

contain sufficient factual matter which, when accepted as true,

gives rise to a plausible inference that defendants violated

plaintiff's constitutional rights. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 554,

556-57 (2007). "Threadbare recitals of the elements of a cause

of   action,   supported   by    mere   conclusory     statements,       do   not

suffice." Iqbal, 556 U.S. at 678.

      Dismissal for failure to state a claim is proper if it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

       2 - ORDER TO DISMISS
         Case 3:20-cv-01520-MO     Document 29     Filed 11/23/20    Page 3 of 5




Washington County, 88 F.3d 804, 806 (9th Cir. 1996); Cervantes

v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993). Because

Plaintiff       is    proceeding    pro     se,    the      Court    construes        his

pleadings liberally and affords him the benefit of any doubt.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Ortez, 88 F.3d at

806.

                                    DISCUSSION

        The parties to a lawsuit are those that are contained in

the caption of the Complaint. Fed. R. Civ. P. 10(a). Plaintiff’s

Complaint names a single Defendant, a defense attorney from his

criminal case. Defense attorneys are not “persons” for purposes

of civil rights cases such as these. Polk County v. Dodson, 454

U.S. 312, 326 (1981); see also Miranda v. Clark County, Nev.,

319 F.3d 465, 468 (9th Cir. 2003).

        Even    if     Plaintiff    were    to     properly        name     the     other

individuals discussed within his Complaint as parties to this

lawsuit, they are shielded from liability because they are other

defense        attorneys,     prosecutors,        judges,     or     staff        members

performing official functions. See Kalina v. Fletcher, 522 U.S.

118,    123-25       (1997)   (prosecutorial      immunity);        Olsen    v.     Idaho

State    Bd.     of   Medicine,    363     F.3d   916,    922      (9th   Cir.      2004)

(judicial immunity).


        3 - ORDER TO DISMISS
        Case 3:20-cv-01520-MO           Document 29       Filed 11/23/20   Page 4 of 5




       In       addition,      a   federal     civil      rights    case      is    neither    a

substitute         for    a    proper      appeal    of   a    criminal       conviction      or

sentence, nor does it constitute a permissible avenue by which

to take a successive appeal.1 Heck v. Humphrey, 512 U.S. 477, 489

(1984). Because Plaintiff has not yet invalidated his underlying

conviction(s) through a proper proceeding, even if he were able

to name a proper Defendant in this case, he would be unable to

state       a     valid       claim     for    pleading        purposes.       Accordingly,

Plaintiff’s         Complaint         is    dismissed,        without      prejudice,        for

failure to state a claim upon which relief may be granted. See

Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995)

(per    curiam)           (dismissals         pursuant         to   Heck       are     without

prejudice).

                                           CONCLUSION

       Based       on    the    foregoing,      IT   IS     ORDERED     that       Plaintiff's

Complaint (#2) is DISMISSED, without prejudice, for failure to

state       a    claim.       Because      Plaintiff      cannot      cure     all    of    the

deficiencies        noted       above      through   amendment,         the    dismissal      is

without         leave    to    amend.      Plaintiff’s        pending   Motion       to    Order

Service of Summons (#20) and his Motions for Summary Judgment


1 To the extent Plaintiff’s criminal proceedings may be ongoing, this action
is barred by the abstention doctrine set forth in Younger v. Harris, 401 U.S.
37 (1971), which prevents a federal court in most circumstances from directly
interfering with ongoing criminal proceedings in state court.
        4 - ORDER TO DISMISS
         Case 3:20-cv-01520-MO     Document 29   Filed 11/23/20   Page 5 of 5




(#21, #23, #26) are denied. Additionally, for the reasons set

forth above, this Court certifies that any appeal from this

Order     would   not     be    taken   in   good    faith.       See   28      U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3)(A).

        IT IS SO ORDERED.

        DATED this   23        day of November, 2020.


                                    __________________________________
                                       Michael W. Mosman
                                       United States District Judge




        5 - ORDER TO DISMISS
